Scates, C. J. The defendant having entered into a written contract to build plaintiff a dwelling house, etc., and a barn, each with a cellar, and all of specified dimensions, now seeks to limit and interpret the meaning by reference to a neighborhood usage among mechanics. The very attempt in this case, to make the parties speak in their writing, through the mouths of witnesses, shows the soundness of the rule which excludes such testimony. One carpenter would not include, under such an agreement, either the foundation of that portion not required to have a cellar, nor shutters or blinds, nor to paint the outside, nor plaster the inside of the dwelling. Another carpenter would lay -a foundation and plaster, but would not paint or put on blinds. This would introduce great uncertainty into contracts, where it is supposed that the parties intended to have meant and understood each other definitely. No one would be willing to accept of a contract, the meaning of which was to be treated as a matter of fact, to be settled by the interpretation of witnesses. It is a question for a jury, and a matter of fact, what contract has been made ; but this ascertained, it becomes a question of law, for the court to interpret it, and ascertain the meaning of the parties to it, and to declare their respective rights, and the extent of their obligations. Jennings v. Sherwood et al., 8 Conn. R. 122 ; 2 Parsons on Con. p. 4 and note b, p. 5 note c, and pp. 67, 68 and 69 ; 1 Austruther R. 44; Eaton v. Smith et al., 20 Pick R. 150 ; Sleght v. Rhinelander et al., 1. John. R. 192; Rankin v. Am. Ins. Co. New York, 1 Hall R. 632; Robertson et al. v. French, 4 East. R. 130; Reed et al. v. Hobbs, 2 Scam R. 300 ; McAvoy v. Long et al., 13 Ill. R. 150; Holmes v. Stummel, 15 ibid. 412. While parol evidence is inadmissible to change, vary or contradict written contracts, it is receivable to show the circumstances of the parties, or the condition, etc., of the property. Barrett v. Stow, 15 Ill. R. 423 ; 1 Greenlf. Ev. Secs. 286, 287, and notes ; Crawford v. Morris, 5 Grat. R. 90; Farrar et al. v. Stackpole, 6 Maine R. 154; 8 Conn. R. 122; to explain technical terms of art or science; 13 Ill. R. 150; proof of usage in trades and branches of industry, where the language of the contract is not clearly expressed; Kendall v. Russel, 5 Dana R. 501; but such usage, to be admissible at all, must not be unreasonable and bad. Jordan et al. v. Meredith, 3 Yates R. 318. Neither under the rule itself, nor any of these distinctions or exceptions, if they may be so called, could the witnesses have been admitted in this case. The language is not doubtful or uncertain, for the defendant was to build a house and barn of certain dimensions, and finish and complete them within twelve months. There are no terms of art or science calling for experts. If the defendant has entered into a contract in terms which will compel him to do more than he intended, it is his misfortune; but he may not relieve himself by a resort to the usages of that neighborhood, if, indeed, any exist. None, however, are shown, but the witnesses are permitted to give each his private opinion of the extent of such an undertaking. The jury, in this case, could only find the fact of the existence of the contract; and the court should have instructed them as to the extent of its mutual obligations. The court erred, therefore, in admitting the two witnesses to testify. Judgment reversed and cause remanded for a new trial. Judgment reversed.